DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/01/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2007/0146622 A1; hereinafter “Yang”) in view of Eun et al. (US 2007/0070288 A1; hereinafter “Eun”).
Regarding Claim 1, referring to Figs. 1-8 and related text, Yang teaches a liquid-crystal antenna device, comprising: a first substrate (5/200b) having a plurality of first sides (sides of 5/200b) (paragraphs 6 and 51); a second substrate (3/200a) disposed opposite to the first substrate (paragraphs 6 and 49); a first electrode layer (a plurality of pixel electrodes of a plurality of pixels) disposed on the first substrate (paragraphs 6-10); a second electrode layer (a common electrode) disposed on the second substrate (paragraphs 6-10); a first sealing member (a first portion of 300 within 210) disposed between the first substrate and the second substrate, and the first sealing member, the first substrate and the second substrate define an active area (an area where 7/250 is formed therein) (paragraphs 47-51); a liquid-crystal layer (7/250) filled into the active area (paragraphs 6 and 52); and a second sealing member, wherein a part of the second sealing member protrudes from one of the plurality of first sides (a second portion of 300 protruding from 210 as 350), and the second sealing member connects to the first sealing member (paragraphs 50-52).
Yang does not explicitly disclose that the first electrode layer (the plurality of pixel electrodes of a plurality of pixels) has an opening and a portion of the second electrode layer (the common electrode) overlaps the opening.  Eun teaches a liquid-crystal display device (fig. 1 and paragraph 8), comprising: a first electrode layer (a pixel electrode 16) formed on a first substrate (a lower substrate 10) (paragraphs 8-10); and a second electrode (a common electrode 26) formed on a second substrate (an upper substrate 20) (paragraphs 8-10), wherein the first electrode layer has an opening and a portion of the second electrode layer overlaps the opening (fig. 1, at least one opening between the pixel electrode 16 and the common electrode 26 as a conformal electrode layer overlapping 16 including the at least one opening between the pixel electrode 16).  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Yang with that of Eun in order to provide a predictable liquid-crystal device configuration having the first and second electrodes as the plurality of pixel electrodes and the common electrode between the first and second substrates.  
	It is noted that the limitation "a voltage is applied to the second electrode layer to transmit an electromagnetic signal through the opening” in claim 1 specifies an intended use or field of use, and therefore is treated as non-limiting since it has been held that in device claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claims.  In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex Parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding Claim 2, while Yang teaches the second sealing member protruded as a certain distance, Yang does not explicitly disclose a numerical value for the distance between the second sealing member and the one of the plurality of first sides.  Nevertheless, it would have been obvious to one of ordinary skill in the art to readily adjust the distance between the  second sealing member and the one of the plurality of first sides as a routine skill in the art in order to readily provide the liquid crystal injection capability.  
Regarding Claim 3, Yang teaches wherein the first sealing member and the second sealing member are disposed surrounding the liquid-crystal layer (figs. 7-8).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to amended claim 1 reciting "a voltage is applied to the second electrode layer to transmit an electromagnetic signal through the opening” has been considered but are moot in view of new ground of rejection as set forth above in this Office Action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL WHALEN/Primary Examiner, Art Unit 2829